department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ----------------- telephone number --------------------- refer reply to cc psi b01 plr-127915-18 date date internal_revenue_service number release date index number ----------------------------------- --------------------------------- ---------------------------- ------------------------------ legend estate date date date x ---------------------------------- --------- ----------------- ----------------- ----------- dear ------------------ this letter responds to a letter dated date submitted on behalf of estate by its authorized representative requesting that the service grant estate an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to make an election under sec_663 of the internal_revenue_code facts estate files its federal_income_tax return on a fiscal_year basis with the year ending date estate made a distribution in the amount of dollar_figurex the distribution within the first sixty-five days of the fiscal_year ending on date and intended to have the distribution considered to be paid or credited on the last day of the fiscal_year ending on date as permitted under sec_663 however due to inadvertence the sec_663 election was not timely filed plr-127915-18 law and analysis sec_663 provides that in general if within the first days of any taxable_year of an estate or a_trust an amount is properly paid or credited such amount shall be considered paid or credited on the last day of the preceding_taxable_year sec_663 provides that sec_663 shall apply with respect to any taxable_year of an estate or a_trust only if the executor of such estate or the fiduciary of such trust as the case may be elects in such manner and at such time as the secretary prescribes by regulations to have sec_663 apply for such taxable_year sec_1_663_b_-2 of the income_tax regulations provides that if a_trust return is required to be filed for the taxable_year of the trust for which the election is made the election shall be made in the appropriate place on such return the election under sec_1_663_b_-2 shall be made not later than the time prescribed by law for filing such return including extensions thereof such election shall become irrevocable after the last day prescribed for making it sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but not more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 provides that the term regulatory election includes an election whose due_date is prescribed by a regulation published in the federal_register sec_301_9100-2 provides the rules governing automatic extensions of time for making certain elections sec_301_9100-3 provides the standards the commissioner will use to determine whether to grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government conclusion based solely on the facts submitted and representations made we conclude that estate has satisfied the requirements of sec_301_9100-1 and sec_301_9100-3 as a result estate is granted an extension of time of days from the date of this letter to file an election under sec_663 the election should be made by filing an income_tax return for the year ending on date amended to include the election with the appropriate service_center a copy of this letter should be attached to the amended_return plr-127915-18 except as specifically set forth above we express or imply no opinion concerning the federal tax consequences of the facts described above under any other provision of the code in addition sec_301_9100-1 provides that the granting of an extension of time for making an election is not a determination that the taxpayer is otherwise eligible to make the election finally we express or imply no opinion concerning whether the distributions were property paid or credited and in the proper amounts this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent estate’s authorized representative sincerely faith colson faith colson senior counsel branch passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
